DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to CON as filed on 12/3/2019, which is a Continuation of U.S. Pat. App. No: 14/171,081 filed 2/3/2014.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 12/3/2019 have been accepted by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderport et al. (US2007/0300143, hereafter Vanderport'143 from IDS filed 12/3/2019) in view of Stanek et al. (US2008/0209354, hereafter Stanek’354 from IDS filed 12/3/2019).

 Regarding Claim 1, Vanderport teaches a method (Vanderport’143, [0008] describes methods, system to create a structured electronic document by linking one or more supplemental content items to a primary document. The supplemental content items may or may not include annotations. When the user selects a content item for inclusion in the structured electronic document, a copy of the selected content item is created in an annotatable format), comprising: 
receiving, by a processor, a request to open a base document in an application (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to  describes in an opening operation 1202, the user attempts to open a primary document or structured document through the structured document editor. The opening operation may be performed by selecting an existing document for opening, opening the document through the editor, or otherwise);
automatically identifying a reference to content in a reference document in the base document (Vanderport’143, [0009] describes the method includes receiving a selection of an original content item, deriving a supplemental content item from the original content item, designating a unique identifier to the supplemental content item, and inserting a reference including the unique identifier into the primary document.  Deriving the supplemental content item may include generating a snapshot of the selected original content item, and further include deriving an annotated supplemental content item from the supplemental item).  Fig. 13 illustrates an algorithm 1300 for use in generating structured electronic document that includes a primary document and one or more supplemental content items that may be annotated or unannotated); 
extracting reference data from the reference document based on the reference (Vanderport’143, referring to Fig. 13, [0087] describes the generating algorithm 1300 includes operations for use in adding a supplemental content item to a structured electronic document.  The algorithm further includes operations for creating an annotated supplemental content item to be (extracted) and added to the structured document.  [0012] describes a user interface that presents a plurality of supplemental content items and further configured to receive a selection (for extracting) of supplemental content items), wherein the reference comprises a reference identifier that identifies the reference data to be extracted from the reference document (Vanderport’143, Fig. 2 illustrates the reference marks in the primary document (216, 218, 226) pointing to the target reference data (208, 210) associated with reference identifier 2 and 3 in the folder 206, and reference data 222 associated ; embedding the reference data extracted from the reference document into the base document (Vanderport’143, [0049] describes the structured document manager 114 links the primary document 104 to the supplemental content items 108 and assembles the primary document 104 and supplemental content items 108 into a single package. In one embodiment, the linking is performed by creating a hyperlink reference to the supplemental content item 108 in the primary document 104. In some embodiments, the linking may be performed by embedding an electronic document in the primary document 104.  [0065] further describes target references to the first supplemental content item 310 and second content item 316 are added to a primary document 318 of the structured document 306.  When the reader selects a target reference in the primary document 318, the associated annotation is presented to the user), wherein the embedded reference data is editable (Vanderport’143, Fig. 12 illustrates the steps to allow a user to use document editor at 1206.  [0042] describes the document editor 102 includes a user interface. A portion of the user interface, such as a supplemental interface 110, provides an interface through which the user can add supplemental content items 108 for inclusion in the structured electronic document 106. The document editor 102 and supplemental interface 110 may include Word™ with Smart Document™ technology from Microsoft™. Using Smart Document™ technology, the supplemental interface 110 includes a task pane with controls and data that can be configured for a particular application.  Referring to Fig. 2, the reference marks are underlined text as hyperlinks which have attribute names and attribute values as the paths to the reference content items.  The attribute names "Target Ref1, 2 and 3" are text and can be edited with the editor); and 

Vanderport further teaches the method selectively causing the embedded reference data (annotations, and supplemental documents) to be created (instead of displayed) in the base document at a location of the reference based on user input (Vanderport’143, [0087] describes an algorithm for 310 and the second content item 316 are added to a primary document 318 of the structured document 306. In one embodiment, the references refer to the first annotation in each supplemental content item. In this embodiment, when the reader selects a target reference in the primary document 318, the associated annotation is presented to the user). 

Vanderport does not teach explicitly the method comprising causing the embedded reference data (annotations, and supplemental document) to be displayed in the base document at a location of the reference based on user input.  However, in the same field of endeavor, Stanek teaches the technique (Stanek’354, Fig. 5B illustrates the reference data 5451 …545n are displayed with the data point 520 in the same window 500.  Fig. 6 further illustrates the display of data point, associated reference, and also the reference details.  [0049] describes referring to Figs. 5A-5B, the user interface 500 include a window 510 containing at least one data point 520 and an information structure 530 that contains a menu for displaying basic information about the data point.  The menu contained in the information structure 530 can also include a control region 535, which can be engaged by a user to expand the information structure 530 to include the locations of the data point S20.  FIG. 10 is a flowchart of a method that facilitates viewing locations of a data point within a set of logic in a common 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vanderport’143 with Stanek’354 that a method for creating a structured electronic document by linking one or more supplemental content items to a primary document.   With Vanderport’143 and Stanek’354 disclosing cross-referenced content, and with Stanek additionally disclosing the technique of displaying cross-referenced content (tooltips) with the base document content (data point) within the same window in order to allow a user to navigate to locations of a data point from a window containing a set of logic a user is currently programming or debugging, thereby preventing the obscuring of the current logic or disturbing the workflow and/or thought processes of the user (Stanek’354, [0045]).  One would therefore be motivated to combine these teachings as in doing so would create this method for managing cross-references.

Regarding Claim 2, Vanderport in view of Stanek teaches the method of claim 1 further comprising:
receiving a request to display the embedded reference data in the base document (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations. The one or more annotations may be selected from a group consisting of a mark, text, or a zoom setting. Creating a supplemental document may further include copying the selected candidate content item to the specified location. The method may further include storing the annotated Clearly an editor must be associated with a display);
receiving a request to change to the embedded reference data (Vanderport’143, [0012] describes a system includes a candidate content item repository having one or more content items that can be included in a structured electronic document, a copy module configured to derive a base supplemental content item from a selected one of the candidate content items and further configured to designate a unique identifier for the base supplemental content item, and a document editor configured to receive the unique identifier and insert the unique identifier into a reference to the base supplemental content in the primary document. The system may further include a document editor including a user interface configured to enable a user to select one of the candidate content items for inclusion into the structured electronic document.  The user interface presents a plurality of supplemental content items included in the structured electronic document, and wherein the user interface is further configured to receive a selection of one of the plurality of supplemental content items); and
saving changes to the embedded reference data to the reference document (Vanderport’143, [0014] describes the system the primary document includes a reference to the annotated supplemental content item. The structured electronic document manager may be further configured to store the structured electronic document on a portable memory medium. The user interface includes a control enabling the user to remove a supplemental content item from a list of the plurality of supplemental content items).

Regarding Claim 3, Vanderport in view of Stanek teaches the method of claim 2 wherein receiving a request to display the embedded reference data of the reference document in the base document (Vanderport’143, [0010] describes a method deriving the annotated supplemental content Clearly an editor must be associated with a display) further comprises:
receiving a selection of a control mark corresponding to the embedded reference data (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations. The one or more annotations may be selected from a group consisting of a mark, text, or a zoom setting), wherein the control mark is added to the base document at a location of the reference (Vanderport’143, [0010] describes creating a supplemental document may further include copying the selected candidate content item to the specified location. The method may further include storing the annotated supplemental content item in a file having a filename specified by the user. [0028] describes the term "accessibly reference" or related terms refer to enabling access to an item identified by a reference.  In some embodiments the reference is a hyperlink. In some embodiments the reference is an icon or other mark that identifies an embedded item.  [0062] describes that continuing with the exemplary scenario illustrated in FIG. 3, the user adds an annotation to page 2 (304b).  Annotating may involve adding one or more marks (e.g., circles, arrows, .

Regarding Claim 4, Vanderport in view of Stanek teaches the method of claim 1.  Vanderport further teaches document editor can be Microsoft Word as shown in the Fig.4 (Vanderport’143, [0042]) and the method wherein automatically identifying a reference in the base document further comprises:
analyzing content of the base document (Vanderport’143, describes the method provides functions to review (Fig. 4, REVIEW Tab which contains a variety of analysis functions) and deriving operation to place reference into specified locations with or without annotations (Fig. 13 demonstrates the steps of analysis and creating reference to supplemental content items in primary document using unique numbers (Vanerport’143, [0089] describes A deriving operation 1304 derives a supplemental content item from the selected content item. The deriving operation 1304 may create a copy of the selected content item in a specified location. In one embodiment, if the candidate content item is not in an annotatable format, the deriving operation 1304 converts the format of the supplemental content item to an annotatable format. The filename of the supplemental content item may be different from or the same as the filename of the selected candidate content item. The user may be prompted to enter a filename for the supplemental content data item.  [0090] describes in a designating operation 1306 a unique identifier is designated for the supplemental content item. The unique identifier may be any type of identifier that is at least locally unique and may or may not be globally unique. For example, but without limitation, the unique identifier may be a globally unique identifier (GUID) or a hash of the filename, file folder name, or otherwise. A passing operation 1308 passes the unique identifier to the primary document. In one embodiment of the passing operation 1308, the unique identifier is passed to an API of the document editor), and a query operation.  [0091] describes A query operation 1310 1310 automatically prompts the user to annotate. Alternatively, or in addition, the query operation 1310 may detect that the user has selected the supplemental content item and selected a control associated with entering annotations.  If the user has not opted to annotate the supplemental content item, the algorithm 1300 branches 'NO' to a creating operation 1312 in which a reference may be created to the supplemental content item in the primary document. The reference includes the unique identifier in order to associate the primary document reference with the supplemental content item. In one embodiment of the creating operation 1312 the user can create a link between the primary document and the supplemental content item);
comparing the content of the base document to a reference definition (Vanderport’143, [0045] describes Embodiments allow for creating a base supplemental content item from the selected original content item 112 for use in the structured document 106. The base supplemental content item is typically a copy of the original content item 112. The copy may be a direct replica or a format-converted representation of the original content item 112. As discussed further below, the format may be converted to an annotatable format when the format of the original content item 112 is not in an annotatable format.  [0046] describes the format of the base supplemental content item may or may not be different from the format of the original content item 112. The user is prompted to provide a name for the base supplemental content item. The base supplemental content item is stored at a specified location and given the name provided by the user.  [0015] describes the reference including the unique identifier, and inserting the reference into a primary document to link the primary document (at specified location) to the annotated supplemental content item. [0017] describes Inserting may include creating a hyperlink in the primary document to the supplemental content item. The process may further include assembling parts of the structured electronic document and storing the structured electronic document in a memory according to a predetermined structured format.  Therefore, the ;
identifying a portion of the base document that matches the reference definition as the reference (Vanderport’143, describes as part of reference definition, the supplemental document, i.e. reference document: [0047] describes In some embodiments the candidate content items 112 can be composed of multiple logical segments, such as pages, video frames, sheets or otherwise. In such embodiments, the user is enabled to include a subset of the selected content item in a supplemental content item 108. As such, in general a content item may or may not be composed of segments or portions, and the entire content item or a subset there of may be included in a supplemental content item 108 of the structured document 106. One or more of the supplemental content items 108 may be made target content items that are referenced by the primary document 104. For example, the base supplemental content item as a whole could be a target, or a portion of the content item could be a target. [0057] describes the user may add one or more annotations to a portion of the base supplemental content item 204. When the user has finished entering the one or more annotations at least a subset of the base supplemental content item 204 is stored including the annotations.  [0060] describes that FIG. 3 illustrates an exemplary scenario 300 involving generating a structured electronic document in accordance with one embodiment. An original content item 302 (or a copy thereof) is composed of nine pages: 304a-304i.  It is assumed that the user has selected the original content item 302 for inclusion of at least a portion of the original content item 302, or an annotated portion of the original content item 302, in a structured document 306).

Regarding Claim 5, Vanderport in view of Stanek teaches the method of claim 4, wherein the reference definition includes the reference identifier corresponding to the reference document and a content identifier corresponding to the reference data (Vanderport’143, [0015] describes the reference including the unique identifier, and inserting the reference into a primary document to link the primary document (at specified location) to the annotated supplemental content item. [0017] describes Inserting may include creating a hyperlink in the primary document to the supplemental content item. The process may further include assembling parts of the structured electronic document and storing the structured electronic document in a memory according to a predetermined structured format.  Therefore, the reference definition includes a location indicator (hyperlink) and content identifier (unique identifier), i.e. compared to the original primary document, the linking mechanism requires to have the reference definition inserted if not exists).

Regarding Claim 6, Vanderport in view of Stanek teaches the method of claim 1, further comprising: automatically identifying one or more additional references to one or more additional reference documents (Vanderport’143, [0056-60] describes how the references and supplemental documents are organized: [0056] describes that FIG. 2 illustrates 3 references in folder 206 and an additional reference in folder 220.  Referring to the Fig. 8, the references are automatically identified as a list shown in the Fig. 8, 416.  [0077] describes after entering the supplemental content item filename "EULA", the filename is added to the supplemental content item list 416. As discussed above, the user may select any of the supplemental content items identified in the supplemental content item list 416 for annotation. For example, in the scenario illustrated, the user has selected the "EULA" supplemental content item as shown with hash lines. With "EULA" selected, the user can then select the "MARK-UP EVIDENCE" button 418 to annotate the "EULA" supplemental content item); 
extracting additional reference data based on the one or more additional references (Vanderport’143, [0068] describes the supplemental user interface 404 can be used to select and manipulate supplemental content items that may be included in the structured electronic document. 404 is a task pane of a Smart Documents™ application. In the illustrated embodiment, the supplemental user interface 404 presents controls to the user. The controls enable the user to select and manipulate supplemental content items. In a first step (Step 1) 410, the user typically enters information into the brief 406, such as, for example, party names, dates, case reference number, and/or court identifier, into fields of the caption 408. In a second step (Step 2) 412, the user can add a supplemental content item to the structured electronic document); and embedding the additional reference data into the base document, wherein the additional reference data is editable (Vanderport’143, [0069] describes to add a supplemental content item, the user selects a content item insertion control, such as an "ADD EVIDENCE TO LIST' button 414. Supplemental content items can be added at any time in the editing process, such as, before, during, or after text is added into the brief 406. After a supplemental content item is added, it is presented to the user in a supplemental content item list 416. In the particular example of FIG. 4, two supplemental content items, named "LETTER" and "PHOTOGRAPH", are in the list of supplemental content items 416. The user can manipulate the supplemental content items in the list 416 in various ways, such as, for example, annotating the items, saving annotated versions as additional supplemental content items, removing the items from the list 416, or creating or removing links between the primary document and supplemental content items.  [0070] describes by creating hyperlinks, the additional reference data is added to the primary document: the supplemental user interface includes an annotation control, such as "MARK-UP EVIDENCE" button 418, which enables the user to annotate a select content item in the list 416. A linking control, such as "LINK EVIDENCE" button 420 enables the user to create a link from the primary document 406 to a selected supplemental content item in the list 416. In one embodiment, the user enters a supplemental content item (i.e., target) reference, such as a text reference, into the primary document 406, and simultaneously selects the text reference and the associated content item from the list 416. The user the selects the "LINK EVIDENCE" button 420 to create the link).
the method of claim 6, wherein at least one additional reference is automatically identified in the embedded reference data, and wherein the additional reference data corresponding to the at least one additional reference is embedded within the embedded reference data (Vanderport’143, [0060-65] describes hierarchical structure of structured documents with root being the original that supplemental documents reference additional supplemental documents: FIG. 3 illustrates an exemplary scenario 300 involving generating a structured electronic document in accordance with one embodiment. An original content item 302 (or a copy thereof) is composed of nine pages: 304a-304i. It is assumed that the user has selected the original content item 302 for inclusion of at least a portion of the original content item 302, or an annotated portion of the original content item 302, in a structured document 306.  [0065] describes the target references to the first supplemental content item 310 and the second content item 316 are added to a primary document 318 of the structured document 306. When the reader selects a target reference in the primary document 318, the associated annotation is presented to the user. For example, the browser or reader application being used by the user may navigate to the associated annotation. The user then may navigate or scroll to other portions of the supplemental content item, including other annotations within the supplemental content item).

Regarding Claim 8, Vanderport teaches a non-transitory computer readable storage medium including instructions stored thereon which (Vanderport’143, [0015] describes an embodiment of a computer-readable medium has instructions to cause a computer to carry out a process including steps of selecting a supplemental content item having content to be added to a structured document), when executed by a processor, cause the processor to: 

receive a request to open a base document in an application (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations.  [0085] describes in an opening operation 1202, the user attempts to open a primary document or structured document through the structured document editor. The opening operation may be performed by selecting an existing document for opening, opening the document through the editor, or otherwise); 

automatically identify a reference to content in a reference document in the base document (Vanderport’143, [0009] describes the method includes receiving a selection of an original content item, deriving a supplemental content item from the original content item, designating a unique identifier to the supplemental content item, and inserting a reference including the unique identifier into the primary document.  Deriving the supplemental content item may include generating a snapshot of the selected original content item, and further include deriving an annotated supplemental content item from the supplemental item).  Fig. 13 illustrates an algorithm 1300 for use in generating structured electronic document that includes a primary document and one or more supplemental content items that may be annotated or unannotated); 

extract reference data from the reference document based on the reference (Vanderport’143, referring to Fig. 13, [0087] describes the generating algorithm 1300 includes operations for use in adding a supplemental content item to a structured electronic document.  The algorithm further includes operations for creating an annotated supplemental content item to be (extracted) and added to the , wherein the reference comprises a reference identifier that identifies the reference data to be extracted from the reference document (Vanderport’143, Fig. 2 illustrates the reference marks in the primary document (216, 218, 226) pointing to the target reference data (208, 210) associated with reference identifier 2 and 3 in the folder 206, and reference data 222 associated with reference identifier 3, in the different folder 220); embed the reference data extracted from the reference document into the base document (Vanderport’143, [0049] describes the structured document manager 114 links the primary document 104 to the supplemental content items 108 and assembles the primary document 104 and supplemental content items 108 into a single package. In one embodiment, the linking is performed by creating a hyperlink reference to the supplemental content item 108 in the primary document 104. In some embodiments, the linking may be performed by embedding an electronic document in the primary document 104.  [0065] further describes target references to the first supplemental content item 310 and second content item 316 are added to a primary document 318 of the structured document 306.  When the reader selects a target reference in the primary document 318, the associated annotation is presented to the user), wherein the embedded reference data is editable (Vanderport’143, Fig. 12 illustrates the steps to allow a user to use document editor at 1206.  [0042] describes the document editor 102 includes a user interface. A portion of the user interface, such as a supplemental interface 110, provides an interface through which the user can add supplemental content items 108 for inclusion in the structured electronic document 106. The document editor 102 and supplemental interface 110 may include Word™ with Smart Document™ technology from Microsoft™. Using Smart Document™ technology, the supplemental interface 110 includes a task pane with controls and data that can be configured for a particular application.  Referring to Fig. 2, the reference marks are underlined text as hyperlinks which have attribute names and attribute values as the paths to the reference content items.  The attribute names "Target Ref1, 2 and 3" are text and can be edited with the editor); and 

Vanderport further teaches the instructions selectively cause the embedded reference data (annotations, and supplemental documents) to be created (instead of displayed) in the base document at a location of the reference based on user input (Vanderport’143, [0087] describes an algorithm for generating a structured electronic document that includes a primary document and one or more supplemental content items that may be annotated or unannotated, and further includes operations for creating an annotated supplemental content item to be added to the structured document.  Referring to Fig. 13, in response to receiving a command to insert a supplemental content item, a list of candidate content items may be presented to the user and the user can select one.  Fig. 13 further illustrates deriving annotated supplemental content in designated location with designated unique identifier at 1304, and create reference to supplemental content items in primary document using unique identifiers at 1312), and to be displayed in the base document (Vanderport’143, [0065] describes Target references to the first supplemental content item 310 and the second content item 316 are added to a primary document 318 of the structured document 306. In one embodiment, the references refer to the first annotation in each supplemental content item. In this embodiment, when the reader selects a target reference in the primary document 318, the associated annotation is presented to the user).

Vanderport does not teach explicitly the instructions comprising causing the embedded reference data (annotations, and supplemental document) to be displayed in the base document at a location of the reference based on user input.  However, in the same field of endeavor, Stanek teaches the technique (Stanek’354, Fig. 5B illustrates the reference data 5451 …545n are displayed with the data point 520 in the same window 500.  Fig. 6 further illustrates the display of data point, associated 530 can also include a control region 535, which can be engaged by a user to expand the information structure 530 to include the locations of the data point S20.  FIG. 10 is a flowchart of a method that facilitates viewing locations of a data point within a set of logic in a common display area with the corresponding set of logic and navigating the display area to a selected location of the data point.  Step 1010 is to obtain a user selection of a data point).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vanderport’143 with Stanek’354 that instructions for creating a structured electronic document by linking one or more supplemental content items to a primary document.   With Vanderport’143 and Stanek’354 disclosing cross-referenced content, and with Stanek additionally disclosing the technique of displaying cross-referenced content (tooltips) with the base document content (data point) within the same window in order to allow a user to navigate to locations of a data point from a window containing a set of logic a user is currently programming or debugging, thereby preventing the obscuring of the current logic or disturbing the workflow and/or thought processes of the user (Stanek’354, [0045]).  One would therefore be motivated to combine these teachings as in doing so would create those instructions for managing cross-references.

Regarding Claim 9, Vanderport in view of Stanek teaches the non-transitory computer readable storage medium of claim 8 wherein the instructions stored on the non-transitory medium, when executed by the processor, further cause the processor to: 

receiving a request to display the embedded reference data in the base document (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations. The one or more annotations may be selected from a group consisting of a mark, text, or a zoom setting. Creating a supplemental document may further include copying the selected candidate content item to the specified location. The method may further include storing the annotated supplemental content item in a file having a filename specified by the user.  Clearly an editor must be associated with a display); 

receiving a request to change to the embedded reference data (Vanderport’143, [0012] describes a system includes a candidate content item repository having one or more content items that can be included in a structured electronic document, a copy module configured to derive a base supplemental content item from a selected one of the candidate content items and further configured to designate a unique identifier for the base supplemental content item, and a document editor configured to receive the unique identifier and insert the unique identifier into a reference to the base supplemental content in the primary document. The system may further include a document editor including a user interface configured to enable a user to select one of the candidate content items for inclusion into the structured electronic document.  The user interface presents a plurality of supplemental content items included in the structured electronic document, and wherein the user interface is further configured to receive a selection of one of the plurality of supplemental content items); and saving changes to the embedded reference data to the reference document .

Regarding Claim 10, Vanderport teaches the non-transitory computer readable storage medium of claim 9 wherein receiving the request to display the embedded reference data of the reference document in the base document further comprises: receiving a selection of a control mark corresponding to the embedded reference data (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations. The one or more annotations may be selected from a group consisting of a mark, text, or a zoom setting), wherein the control mark is added to the base document at a location (instead of at the location of the reference) (Vanderport’143, [0010] describes creating a supplemental document may further include copying the selected candidate content item to the specified location. The method may further include storing the annotated supplemental content item in a file having a filename specified by the user. [0028] describes the term "accessibly reference" or related terms refer to enabling access to an item identified by a reference.  In some embodiments the reference is a hyperlink. In some embodiments the reference is an icon or other mark that identifies an embedded item.  [0062] describes that continuing with the exemplary scenario illustrated in FIG. 3, the user adds an annotation to page 2 (304b).  Annotating may involve adding one or more marks (e.g., circles, arrows, boxes, and underline) .   
Vanderport does not teach explicitly the display location is anchored at location of the reference.  However, in the same field of endeavor, Stanek teaches the technique (Stanek’354, [0048] describes referring to Fig. 4, an exemplary user interface 400 in accordance with an aspect of the present invention is illustrated.  The user interface 400 includes, for example, a window 410 containing at least one data point 420 that corresponds to a set of logic. Additionally, the user interface includes a location structure 430 that contains references 435 to the locations of the data point 420 in the corresponding set of logic. In one example, the location structure 430 is displayed in the window 410 in the same display area as the corresponding set of logic. In another example, one of the references 435 can be selected by the user in order to navigate the window 410 to the location of the current set of logic corresponding to the selected reference.  [0049] further describes referring to FIGS. SA-B, an exemplary user interface 500 is illustrated. The user interface 500 can include, for example, a window 510 containing at least one data point 520 that corresponds to a set of logic. Additionally, the user interface can include an information structure 530 that contains a menu for displaying basic information about the data point.  The menu contained in the information structure 530 can also include a control region 535, which can be engaged by a user to expand the information structure 530 to include the locations of the data point S20.  FIG. 10 is a flowchart of a method that facilitates viewing locations of a data point within a set of logic in a common display area with the corresponding set of logic and navigating the display area to a selected location of the data point.  Step 1010 is to obtain a user selection of a data point). 

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vanderport’143 with Stanek’354 that instructions for creating a structured 

Regarding Claim 11, Vanderport in view of Stanek teaches the non-transitory computer readable storage medium of claim 8.  Vanderport further teaches document editor can be Microsoft Word as shown in the Fig.4 (Vanderport’143, [0042]) wherein automatically identifying a reference in the base document further comprises: analyzing content of the base document (Vanderport’143, describes the method provides functions to review (Fig. 4, REVIEW Tab which contains a variety of analysis functions) and deriving operation to place reference into specified locations with or without annotations (Fig. 13 demonstrates the steps of analysis and creating reference to supplemental content items in primary document using unique numbers. [0089] further describes deriving operation.  [0090] describes a designating operation and query operation); 
comparing the content of the base document to a reference definition (Vanderport’143, [0017] describes Inserting may include creating a hyperlink in the primary document to the supplemental content item. The process may further include assembling parts of the structured electronic document and storing the structured electronic document in a memory according to a predetermined structured format.  Therefore, the reference definition includes a location indicator (hyperlink) and content identifier (unique identifier), i.e. compared to the original primary document, the linking mechanism ; identifying a portion of the base document that matches the reference definition as the reference (Vanderport’143, describes as part of reference definition, the supplemental document, i.e. reference document: [0047] describes In some embodiments the candidate content items 112 can be composed of multiple logical segments, such as pages, video frames, sheets or otherwise. In such embodiments, the user is enabled to include a subset of the selected content item in a supplemental content item 108. As such, in general a content item may or may not be composed of segments or portions, and the entire content item or a subset thereof may be included in a supplemental content item 108 of the structured document 106. One or more of the supplemental content items 108 may be made target content items that are referenced by the primary document 104. For example, the base supplemental content item as a whole could be a target, or a portion of the content item could be a target. [0057] describes the user may add one or more annotations to a portion of the base supplemental content item 204. When the user has finished entering the one or more annotations at least a subset of the base supplemental content item 204 is stored including the annotations.  [0060] describes that FIG. 3 illustrates an exemplary scenario 300 involving generating a structured electronic document in accordance with one embodiment. An original content item 302 (or a copy thereof) is composed of nine pages: 304a-304i.  It is assumed that the user has selected the original content item 302 for inclusion of at least a portion of the original content item 302, or an annotated portion of the original content item 302, in a structured document 306).

Regarding Claim 12, Vanderport in view of Stanek teaches the non-transitory computer readable storage medium of claim 11, wherein the reference definition includes the reference identifier corresponding to the reference document and a content identifier corresponding to the reference data (Vanderport’143, [0015] describes the reference including the unique identifier, and inserting the reference into a primary document to link the primary document (at specified location) to .

Regarding Claim 13, Vanderport in view of Stanek teaches the non-transitory computer readable storage medium of claim 8 wherein the instructions stored on the non-transitory medium, when executed by the processor, further cause the processor to: automatically identifying one or more additional references to one or more additional reference documents (Vanderport’143, [0056-60] describes how the references and supplemental documents are organized: [0056] describes that FIG. 2 illustrates 3 references in folder 206 and an additional reference in folder 220.  Referring to the Fig. 8, the references are automatically identified as a list shown in the Fig. 8, 416.  [0077] describes after entering the supplemental content item filename "EULA", the filename is added to the supplemental content item list 416. As discussed above, the user may select any of the supplemental content items identified in the supplemental content item list 416 for annotation. For example, in the scenario illustrated, the user has selected the "EULA" supplemental content item as shown with hash lines. With "EULA" selected, the user can then select the "MARK-UP EVIDENCE" button 418 to annotate the "EULA" supplemental content item); extracting additional reference data based on the one or more additional references (Vanderport’143, [0068] describes the supplemental user interface 404 can be used to select and manipulate supplemental content items that may be included in the structured electronic document. One particular embodiment of the supplemental user interface 404 is a task pane of a Smart 404 presents controls to the user. The controls enable the user to select and manipulate supplemental content items. In a first step (Step 1) 410, the user typically enters information into the brief 406, such as, for example, party names, dates, case reference number, and/or court identifier, into fields of the caption 408. In a second step (Step 2) 412, the user can add a supplemental content item to the structured electronic document); and embedding the additional reference data into the base document, wherein the additional reference data is editable (Vanderport’143, [0069] describes to add a supplemental content item, the user selects a content item insertion control, such as an "ADD EVIDENCE TO LIST' button 414. Supplemental content items can be added at any time in the editing process, such as, before, during, or after text is added into the brief 406. After a supplemental content item is added, it is presented to the user in a supplemental content item list 416. In the particular example of FIG. 4, two supplemental content items, named "LETTER" and "PHOTOGRAPH", are in the list of supplemental content items 416. The user can manipulate the supplemental content items in the list 416 in various ways, such as, for example, annotating the items, saving annotated versions as additional supplemental content items, removing the items from the list 416, or creating or removing links between the primary document and supplemental content items.  [0070] describes by creating hyperlinks, the additional reference data is added to the primary document: the supplemental user interface includes an annotation control, such as "MARK-UP EVIDENCE" button 418, which enables the user to annotate a select content item in the list 416. A linking control, such as "LINK EVIDENCE" button 420 enables the user to create a link from the primary document 406 to a selected supplemental content item in the list 416. In one embodiment, the user enters a supplemental content item (i.e., target) reference, such as a text reference, into the primary document 406, and simultaneously selects the text reference and the associated content item from the list 416. The user the selects the "LINK EVIDENCE" button 420 to create the link).
the non-transitory computer readable storage medium of claim 13, wherein at least one additional reference is automatically identified in the embedded reference data, and wherein the additional reference data corresponding to the at least one additional reference is embedded within the embedded reference data (Vanderport’143, [0060-65] describes hierarchical structure of structured documents with root being the original that supplemental documents reference additional supplemental documents: FIG. 3 illustrates an exemplary scenario 300 involving generating a structured electronic document in accordance with one embodiment. An original content item 302 (or a copy thereof) is composed of nine pages: 304a-304i. It is assumed that the user has selected the original content item 302 for inclusion of at least a portion of the original content item 302, or an annotated portion of the original content item 302, in a structured document 306.  [0065] describes the target references to the first supplemental content item 310 and the second content item 316 are added to a primary document 318 of the structured document 306. In one embodiment, the references refer to the first annotation in each supplemental content item. In this embodiment, when the reader selects a target reference in the primary document 318, the associated annotation is presented to the user. For example, the browser or reader application being used by the user may navigate to the associated annotation. The user then may navigate or scroll to other portions of the supplemental content item, including other annotations within the supplemental content item).

Regarding Claim 15, Vanderport teaches a system (Vanderport’143, [0008] describes methods, system to create a structured electronic document by linking one or more supplemental content items to a primary document. The supplemental content items may or may not include annotations. When the user selects a content item for inclusion in the structured electronic document, a copy of the selected content item is created in an annotatable format), comprising: a server (Vanderport’143, [0050] , including a computer readable medium and processor, wherein the server comprises a plurality of reference definitions, a reference data extraction module, and a reference identification module (Vanderport’143, [0013] describes an annotation module 120, copy/format converter module 118, and/or the structured document manager 114); and wherein the server is configured to

receive from a client a request to open a base document in an application (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations.  [0085] describes in an opening operation 1202, the user attempts to open a primary document or structured document through the structured document editor. The opening operation may be performed by selecting an existing document for opening, opening the document through the editor, or otherwise), automatically identify a reference to content in a reference document in the base document using the reference identification module (Vanderport’143, [0009] describes the method includes receiving a selection of an original content item, deriving a supplemental content item from the original content item, designating a unique identifier to the supplemental content item, and inserting a reference including the unique identifier into the primary document.  Deriving the supplemental content item may include generating a snapshot of the selected original content item, and further include deriving an annotated supplemental content item from the supplemental item).  Fig. 13 illustrates an algorithm 1300 for use in generating structured electronic document that includes a primary document and one or more supplemental , extract reference data from the reference document based on the reference using the reference data extraction module (Vanderport’143, referring to Fig. 13, [0087] describes the generating algorithm 1300 includes operations for use in adding a supplemental content item to a structured electronic document.  The algorithm further includes operations for creating an annotated supplemental content item to be (extracted) and added to the structured document.  [0012] describes a user interface that presents a plurality of supplemental content items and further configured to receive a selection (for extracting) of supplemental content items), wherein the reference comprises a reference identifier that identifies the reference data to be extracted from the reference document (Vanderport’143, Fig. 2 illustrates the reference marks in the primary document (216, 218, 226) pointing to the target reference data (208, 210) associated with reference identifier 2 and 3 in the folder 206, and reference data 222 associated with reference identifier 3, in the different folder 220), embed the reference data extracted from the reference document into the base document (Vanderport’143, [0049] describes the structured document manager 114 links the primary document 104 to the supplemental content items 108 and assembles the primary document 104 and supplemental content items 108 into a single package. In one embodiment, the linking is performed by creating a hyperlink reference to the supplemental content item 108 in the primary document 104. In some embodiments, the linking may be performed by embedding an electronic document in the primary document 104.  [0065] further describes target references to the first supplemental content item 310 and second content item 316 are added to a primary document 318 of the structured document 306.  When the reader selects a target reference in the primary document 318, the associated annotation is presented to the user), wherein the embedded reference data is editable (Vanderport’143, Fig. 12 illustrates the steps to allow a user to use document editor at 1206.  [0042] describes the document editor 102 includes a user interface. A portion of the user interface, such as a supplemental interface 110, provides an interface through which the user can add supplemental 108 for inclusion in the structured electronic document 106. The document editor 102 and supplemental interface 110 may include Word™ with Smart Document™ technology from Microsoft™. Using Smart Document™ technology, the supplemental interface 110 includes a task pane with controls and data that can be configured for a particular application.  Referring to Fig. 2, the reference marks are underlined text as hyperlinks which have attribute names and attribute values as the paths to the reference content items.  The attribute names "Target Ref1, 2 and 3" are text and can be edited with the editor), and 

Vanderport further teaches the system selectively cause the embedded reference data (annotations, and supplemental documents) to be created (Instead of displayed) in the base document at a location of the reference based on user input (Vanderport’143, [0087] describes an algorithm for generating a structured electronic document that includes a primary document and one or more supplemental content items that may be annotated or unannotated, and further includes operations for creating an annotated supplemental content item to be added to the structured document.  Referring to Fig. 13, in response to receiving a command to insert a supplemental content item, a list of candidate content items may be presented to the user and the user can select one.  Fig. 13 further illustrates deriving annotated supplemental content in designated location with designated unique identifier at 1304, and create reference to supplemental content items in primary document using unique identifiers at 1312), and to be displayed in the base document (Vanderport’143, [0065] describes Target references to the first supplemental content item 310 and the second content item 316 are added to a primary document 318 of the structured document 306. In one embodiment, the references refer to the first annotation in each supplemental content item. In this embodiment, when the reader selects a target reference in the primary document 318, the associated annotation is presented to the user).
1 …545n are displayed with the data point 520 in the same window 500.  Fig. 6 further illustrates the display of data point, associated reference, and also the reference details.  [0049] describes referring to Figs. 5A-5B, the user interface 500 include a window 510 containing at least one data point 520 and an information structure 530 that contains a menu for displaying basic information about the data point.  The menu contained in the information structure 530 can also include a control region 535, which can be engaged by a user to expand the information structure 530 to include the locations of the data point S20.  FIG. 10 is a flowchart of a method that facilitates viewing locations of a data point within a set of logic in a common display area with the corresponding set of logic and navigating the display area to a selected location of the data point.  Step 1010 is to obtain a user selection of a data point).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vanderport’143 with Stanek’354 that a system for creating a structured electronic document by linking one or more supplemental content items to a primary document.   With Vanderport’143 and Stanek’354 disclosing cross-referenced content, and with Stanek additionally disclosing the technique of displaying cross-referenced content (tooltips) with the base document content (data point) within the same window in order to allow a user to navigate to locations of a data point from a window containing a set of logic a user is currently programming or debugging, thereby preventing the obscuring of the current logic or disturbing the workflow and/or thought processes of the user (Stanek’354, [0045]).  One would therefore be motivated to combine these teachings as in doing so would create this system for managing cross-references.
the system of claim 15, wherein the server is further configured to: receive a request to display the embedded reference data in the base document (Vanderport’143, [0012] describes a system includes a candidate content item repository having one or more content items that can be included in a structured electronic document, a copy module configured to derive a base supplemental content item from a selected one of the candidate content items and further configured to designate a unique identifier for the base supplemental content item, and a document editor configured to receive the unique identifier and insert the unique identifier into a reference to the base supplemental content in the primary document. The system may further include a document editor including a user interface configured to enable a user to select one of the candidate content items for inclusion into the structured electronic document.  The user interface presents a plurality of supplemental content items included in the structured electronic document, and wherein the user interface is further configured to receive a selection of one of the plurality of supplemental content items); 

receive a request to change to the embedded reference data (Vanderport’143, [0012] describes a system includes a candidate content item repository having one or more content items that can be included in a structured electronic document, a copy module configured to derive a base supplemental content item from a selected one of the candidate content items and further configured to designate a unique identifier for the base supplemental content item, and a document editor configured to receive the unique identifier and insert the unique identifier into a reference to the base supplemental content in the primary document. The system may further include a document editor including a user interface configured to enable a user to select one of the candidate content items for inclusion into the structured electronic document.  The user interface presents a plurality of supplemental content items included in the structured electronic document, and wherein the user ; and save changes to the embedded reference data to the reference document (Vanderport’143, [0014] describes the system the primary document includes a reference to the annotated supplemental content item. The structured electronic document manager may be further configured to store the structured electronic document on a portable memory medium. The user interface includes a control enabling the user to remove a supplemental content item from a list of the plurality of supplemental content items).

Regarding Claim 17, Vanderport in view of Stanek teaches the system of claim 16, wherein receiving the request to display the embedded reference data of the reference document in the base document further comprises:
receiving a selection of a control mark corresponding to the embedded reference data (Vanderport’143, [0010] describes a method deriving the annotated supplemental content item includes steps of presenting a control through a user interface that is operable to receive a request from a user to annotate the supplemental content item, receiving a request from the user through the control to annotate the supplemental content item, and launching an annotation module having another user interface through which the user can enter one or more annotations. The one or more annotations may be selected from a group consisting of a mark, text, or a zoom setting), wherein the control mark is added to the base document at a location (instead of the location of the reference) (Vanderport’143, [0010] describes creating a supplemental document may further include copying the selected candidate content item to the specified location. The method may further include storing the annotated supplemental content item in a file having a filename specified by the user. [0028] describes the term "accessibly reference" or related terms refer to enabling access to an item identified by a reference.  In some embodiments the reference is a hyperlink. In some embodiments the reference is an icon or other  describes that continuing with the exemplary scenario illustrated in FIG. 3, the user adds an annotation to page 2 (304b).  Annotating may involve adding one or more marks (e.g., circles, arrows, boxes, and underline) or text to the page, zooming in on a particular area in the page, highlighting, or otherwise, or any combination thereof).  Vanderport does not teach explicitly the system further comprises: receiving a selection of a control mark corresponding to the embedded reference data, wherein the control mark is added to the base document at location of the reference.   Stanek teaches the technique (Stanek’354, [0048] describes referring to Fig. 4, an exemplary user interface 400 in accordance with an aspect of the present invention is illustrated.  The user interface 400 includes, for example, a window 410 containing at least one data point 420 that corresponds to a set of logic. Additionally, the user interface includes a location structure 430 that contains references 435 to the locations of the data point 420 in the corresponding set of logic. In one example, the location structure 430 is displayed in the window 410 in the same display area as the corresponding set of logic. In another example, one of the references 435 can be selected by the user in order to navigate the window 410 to the location of the current set of logic corresponding to the selected reference.  [0049] further describes referring to FIGS. SA-B, an exemplary user interface 500 is illustrated. The user interface 500 can include, for example, a window 510 containing at least one data point 520 that corresponds to a set of logic. Additionally, the user interface can include an information structure 530 that contains a menu for displaying basic information about the data point.  The menu contained in the information structure 530 can also include a control region 535, which can be engaged by a user to expand the information structure 530 to include the locations of the data point S20.  FIG. 10 is a flowchart of a method that facilitates viewing locations of a data point within a set of logic in a common display area with the corresponding set of logic and navigating the display area to a selected location of the data point.  Step 1010 is to obtain a user selection of a data point). 



Regarding Claim 18, Vanerport in view of Stanek teaches the system of claim 15 wherein automatically identifying a reference in the base document further comprises: analyzing content of the base document (Vanderport’143, describes the method provides functions to review (Fig. 4, REVIEW Tab which contains a variety of analysis functions) and deriving operation to place reference into specified locations with or without annotations (Fig. 13 demonstrates the steps of analysis and creating reference to supplemental content items in primary document using unique numbers. [0089] further describes deriving operation.  [0090] describes a designating operation and query operation); comparing the content of the base document to a reference definition from the plurality of reference definitions (Vanderport’143, [0017] describes Inserting may include creating a hyperlink in the primary document to the supplemental content item. The process may further include assembling parts of the structured electronic document and storing the structured electronic document in a memory according to a predetermined structured format.  Therefore, the reference definition includes a location indicator (hyperlink) and content identifier (unique identifier), i.e. compared to the original primary document, ; identifying a portion of the base document that matches the reference definition as the reference (Vanderport’143, describes as part of reference definition, the supplemental document, i.e. reference document: [0047] describes In some embodiments the candidate content items 112 can be composed of multiple logical segments, such as pages, video frames, sheets or otherwise. In such embodiments, the user is enabled to include a subset of the selected content item in a supplemental content item 108. As such, in general a content item may or may not be composed of segments or portions, and the entire content item or a subset thereof may be included in a supplemental content item 108 of the structured document 106. One or more of the supplemental content items 108 may be made target content items that are referenced by the primary document 104. For example, the base supplemental content item as a whole could be a target, or a portion of the content item could be a target. [0057] describes the user may add one or more annotations to a portion of the base supplemental content item 204. When the user has finished entering the one or more annotations at least a subset of the base supplemental content item 204 is stored including the annotations.  [0060] describes that FIG. 3 illustrates an exemplary scenario 300 involving generating a structured electronic document in accordance with one embodiment. An original content item 302 (or a copy thereof) is composed of nine pages: 304a-304i.  It is assumed that the user has selected the original content item 302 for inclusion of at least a portion of the original content item 302, or an annotated portion of the original content item 302, in a structured document 306)

Regarding Claim 19, Vanderport in view of Stanek teaches the system of claim 18, wherein the reference definition includes the reference identifier corresponding to the reference document and a content identifier corresponding to the reference data (Vanderport’143, [0015] describes the reference including the unique identifier, and inserting the reference into a primary document to link the primary .

Regarding Claim 20, Vanderport in view of Stanek teaches the system of claim 15, wherein the server is further configured to: automatically identify one or more additional references to one or more additional reference documents (Vanderport’143, [0056-60] describes how the references and supplemental documents are organized: [0056] describes that FIG. 2 illustrates 3 references in folder 206 and an additional reference in folder 220.  Referring to the Fig. 8, the references are automatically identified as a list shown in the Fig. 8, 416.  [0077] describes after entering the supplemental content item filename "EULA", the filename is added to the supplemental content item list 416. As discussed above, the user may select any of the supplemental content items identified in the supplemental content item list 416 for annotation. For example, in the scenario illustrated, the user has selected the "EULA" supplemental content item as shown with hash lines. With "EULA" selected, the user can then select the "MARK-UP EVIDENCE" button 418 to annotate the "EULA" supplemental content item); extract additional reference data based on the one or more additional references; and embed the additional reference data into the base document (Vanderport’143, [0068] describes the supplemental user interface 404 can be used to select and manipulate supplemental content items that may be included in the structured electronic document. One particular embodiment of the supplemental user interface 404 is a task pane of a Smart Documents™ application. In the illustrated embodiment, the 404 presents controls to the user. The controls enable the user to select and manipulate supplemental content items. In a first step (Step 1) 410, the user typically enters information into the brief 406, such as, for example, party names, dates, case reference number, and/or court identifier, into fields of the caption 408. In a second step (Step 2) 412, the user can add a supplemental content item to the structured electronic document), wherein the additional reference data is editable (Vanderport’143, [0069] describes to add a supplemental content item, the user selects a content item insertion control, such as an "ADD EVIDENCE TO LIST' button 414. Supplemental content items can be added at any time in the editing process, such as, before, during, or after text is added into the brief 406. After a supplemental content item is added, it is presented to the user in a supplemental content item list 416. In the particular example of FIG. 4, two supplemental content items, named "LETTER" and "PHOTOGRAPH", are in the list of supplemental content items 416. The user can manipulate the supplemental content items in the list 416 in various ways, such as, for example, annotating the items, saving annotated versions as additional supplemental content items, removing the items from the list 416, or creating or removing links between the primary document and supplemental content items.  [0070] describes by creating hyperlinks, the additional reference data is added to the primary document: the supplemental user interface includes an annotation control, such as "MARK-UP EVIDENCE" button 418, which enables the user to annotate a select content item in the list 416. A linking control, such as "LINK EVIDENCE" button 420 enables the user to create a link from the primary document 406 to a selected supplemental content item in the list 416. In one embodiment, the user enters a supplemental content item (i.e., target) reference, such as a text reference, into the primary document 406, and simultaneously selects the text reference and the associated content item from the list 416. The user the selects the "LINK EVIDENCE" button 420 to create the link).


Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177